(WDNC Rev. 05/11) Summons m a Civil Action

UNITED STATES DISTRICT COURT
So for the mo
Western District of North Carolina

Plaintiff

Civil ActionNo. 3:/F CGY SS 3- G/Y

Empress Mindicy Bec

APuil CQO RA .

Aig. A oe
Pigine

Meer

\ Defendant

 

SUMMONS IN A CIVIL ACTION
TO: Wefendant’s name and address)

Shole of LecthCoral: M4 WW. Edenton ot. Raleign Ke

OFR ming, a
ce F Arne, Gene \ oF (Gor
Morn Caraling Jos ) Shein \

A lawsuit has been filed against you.

Within 21 days after service of this summons on yon (not counting the day yon received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — or 60 days if you are named as a defendant within an
asbestos litigation case - you must serve on the plaintiff an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Zo Yo\ Hae Unocne. \ane i
Empress inti él Be
LZ mperted city, Morty Carolina tervbory F” 3 gad J

If you fail to respond, judgment by defanlt will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

O- agg

Case 3:19-cv-00453-GCM Document1-1 Filed 09/13/19 Page 1 of 4

 
(WDNC Rev. 05/11) Summons in 2 Civil Action

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)

 

 

 

was received by me on (date)

O I personally served the summons on the defendant at
(place)
on (date) 5 0r

 

O _L left the summons at the individual’s residence or usual place of abode with (name)

_, 4 person of suitable age and discretion who
resides there, on (date) __, and mailed a copy to the individual’s last
known address; or

Q) I served the summons on (name of individual)
who is designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) __30r
ao I returned the summons unexecuted because 3 or
Ly Other (specify):

 

My fees are $ for travel and $ for services, for a total of
5 .

‘I declare under penalty of perjury that this information is true.

Date:

 

 

Server’s signature

 

Printed name and title

Case 3:19-cv-00453-GCM Document1-1 Filed 09/13/19 Page 2 of 4

 
CWDNC Rev. 05/11) Summons im a Civil Action

UNITED STATES DISTRICT COURT
os for the ms
Western District of North Carolina

Plaintiff )
v. ) Civil ActionNo. 9 °/ ICY -
A Felt Seiten, Mos S )
lar, )
OME Vege )
Defendant

SUMMONS IN A CIVIL ACTION
TO: (efendant’s name and address) ne
Sue a Man Ce cling Dac.
NEA Cenereh of MON 6 aol;
Rou at) er os Whee
oper, Yona NN Geveraliey

A lawsuit has been filed against you.

(ld Co. Edenton S*., Relea, A/ Cc.
\ | Alco

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — or 60 days if yon are named as a defendant within an
asbestos litigation case - you must serve on the plaintiff an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Clo Yol Yewtrerne lane VLO- aga
Emocess inks <\ Ber
X pers cla. Pordudirekine beenttera Lear fa gaodl

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

Case 3:19-cv-00453-GCM Document1-1 Filed 09/13/19 Page 3 of 4

 
(WDNC Rev. 05/11) Summons in # Civil Action

Crvil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)

 

was received by me on (date)

 

 

DO I personally served the summons on the defendant at
(place)
on (date) 3; or

 

Q I left the summons at the individual’s residence or usual place of abode with (name)
, 4 person of suitable age and discretion who

 

 

 

 

 

 

resides there, on (date) , and mailed a copy to the individual’s last
known address; or

CO I served the summons on (name of individual) 5
who is designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

I returned the summons unexecuted because 3 or
Other (specify):

My fees are §$ for travel and $ for services, for a total of

$

I dectare under penalty of perjury that this information is true.

Date:

 

 

Server’s signature

 

Printed name and fitle

Case 3:19-cv-00453-GCM Document1-1 Filed 09/13/19 Page 4 of 4

 

 

 
